Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 1-2, 4-14, 17-22 submitted on 12/10/2021 are pending for examination.  
On 2/4/2022 James Armstrong agreed to cancel claim 21 and amend claims 1, 4, 8-10, 17 and 22 to place the application on condition of allowance.
Claims  1-2, 4-14, 17-20 and 22 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given on 2/4/2022 by James Armstrong.

EXAMINER’S AMENDMENT
Cancel claim 21.

Amend claims 1, 4, 8-10, 17 and 22 as follows:
Claim 1, lines 3-5, replace -the genus Methylobacterium   and/or a budding yeast selected from the group consisting of those of the genera Rhodotorula and Cryptococcus – with-  Methylobacterium  aquaticum and/or a budding yeast selected from Rhodotorula mucilaginosa and Cryptococcus flavescens-.
Claim 4, line 2 , replace - the budding yeast is of a budding yeast of the genus Rhodotorula- with - the budding yeast is Cryptococcus flavescens-.
Claim 8, lines 3-5, replace- the  genus Methylobacterium and/or a budding yeast selected from the group consisting of those of the genera Rhodotorula and Cryptococcus- with- Methylobacterium  aquaticum and/or a budding yeast selected from Rhodotorula mucilaginosa and Cryptococcus flavescens-.
Claim 9, line 2, replace- genus Methylobacterium- with - Methylobacterium  aquaticum –
Claim 10, line 2, replace- genus Rhodotorula- with - Rhodotorula mucilaginosa -

Claim 17, lines 3-6, replace- genus Methylobacterium respectively deposited under the accession numbers NITE BP-02088, NITE BP- 02089, and NITE BP-02090 or a yeast selected from budding yeasts of the genus Rhodotorula- with - Methylobacterium  aquaticum respectively deposited under the accession numbers NITE BP-02088, NITE BP- 02089, and NITE BP-02090 or a yeast selected from budding yeast of the Rhodotorula mucilaginosa-.
Claim 22, line 2, replace -the budding yeast is a budding yeast selected from the species Rhodotorula mucilaginosa- with - the budding yeast is the Rhodotorula mucilaginosa-.
The following is an examiner’s statement of reasons for allowance:
Methylobacterium  aquaticum and/or a budding yeast selected from Rhodotorula mucilaginosa and Cryptococcus flavescens in a medium comprising a carbon source to produce ergothioneine; and collecting the produced ergothioneine from the resulting culture. Prior art does not anticipate or suggests method of for  producing ergothioneine, comprising the steps of: culturing an ergothioneine-producing bacterium of Methylobacterium  aquaticum and/or a budding yeast selected from Rhodotorula mucilaginosa and Cryptococcus flavescens in a medium comprising a carbon source to produce ergothioneine; and collecting the produced ergothioneine from the resulting culture. Therefore method of for  producing ergothioneine, comprising the steps of: culturing an ergothioneine-producing bacterium of Methylobacterium  aquaticum and/or a budding yeast selected from Rhodotorula mucilaginosa and Cryptococcus flavescens in a medium comprising a carbon source to produce ergothioneine; and collecting the produced ergothioneine from the resulting culture is  novel and non-obvious. 

Thus claims 1-2, 4-14, 17-20 and 22 are be allowed.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s

for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652